Citation Nr: 18100342
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-21 853
DATE:	April 9, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 

ORDER
A rating of 70 percent for posttraumatic stress disorder (PTSD) is granted, subject to the rules and regulations governing the payment of VA monetary benefits.
Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject to the rules and regulations governing the payment of VA monetary benefits.
FINDINGS OF FACT
1. During the period on appeal, the occupational and social impairment from the Veterans psychiatric disability more nearly approximated deficiencies in most areas.
2. The Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.


CONCLUSIONS OF LAW
1. For the period on appeal, the criteria for a rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.7, 3.102,  4.130, Diagnostic Code 9411 (2017). 
2. The requirements to establish entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active military service from January 1968 to August 1969, and his medals and awards include the Combat Action Ribbon.
This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 
This matter was previously before the Board in February 2016, at which time the Board remanded the issues currently on appeal for additional development. The case has now been returned to the Board for further appellate action.
In connection with this appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing has been associated with the claims file.
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans  Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the current evidence reasonably raises a claim for TDIU pursuant to the holding in Rice and added     that issue to the cover page.
 
1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
The Veteran has asserted that the symptoms of his PTSD are worse than currently rated.
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability. 38 U.S.C. §1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Service connection for PTSD was granted in a February 2008 rating decision. The Veteran filed an informal claim for an increased rating in October 2009.  
PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which utilizes the General Rating Formula for Mental Disorders. Pursuant to this General Rating Formula, a 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 
A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name. Id. 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimants service-connected mental condition that affect the level of occupational or social impairment. Id. at 443.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. §4.126(b).
The Veteran was afforded a VA examination in August 2010, at which time         he reported feeling chronically depressed and anxious, and at times chronically angry and irritable. He occasionally had verbal conflicts with people.  He           had problems with insomnia, as well as intrusive thoughts.  He tended to be hypervigilant out in public.  Socially, he reported a good relationship with his   wife and children, and at the time was attending college and working on an associates degree. Mental status examination noted logical thought processes,  with some tendency to tangential thinking. His impulse control seemed to be minimally impaired under the influence of anger and irritability when he has   some verbal altercations with others. The examiner noted that the Veterans   PTSD symptoms appeared to impact both his social and occupational function      as evidenced by his chronic problems with conflicts at work over the years, which resulted in him having multiple transfers while working as a state trooper and how arguments with coworkers led him to leave his job when he was working at ADT.
Although the Veteran was enrolled in a vocational rehabilitation program through which he was seeking the associates degree, in a September 2010 letter, prior to completing the program, the Veteran indicated that he was withdrawing from the courses as he was unable to deal with the stressful environment.  The Veterans rehabilitation counselor noted that with respect to impairment from the Veterans PTSD, the Veteran needs to avoid stressful situations and working around a lot of people or superiors.  She also documented that the Veteran continued to struggle with others telling him what to do, or questioning his integrity. 
In an April 2011 statement, the Veteran report removing the bullets from his own police service revolver even while on duty, due to his own fears of unintentionally harming someone for a minor offense.  In particular, he expressed a fear of unintentionally taking the life of another veteran.  In a separate April 2011 statement, the Veterans wife noted that the Veteran had developed a facial tic  which appeared when the Veteran was particularly stressed or aggravated. She     also noted that the Veteran has exhibited difficulty dealing with people at his places of employment on numerous occasions, leading him to quit in anger and frustration.
The Veteran was afforded a VA mental health examination in January 2014. At      the time, the Veteran reported that he took care of the chores at home while his   wife worked. He stated that he previously engaged in hobbies such as painting and woodwork but has lost interest in even those activities.  He relayed his attempt to engage in vocational rehabilitation which failed.  He noted the current medication regimen has allowed him to obtain a sense of peace with himself, but that he has continued to require and attend regular therapy sessions.  The examiner observed symptoms of depression, anxiety, chronic sleep impairment and flattened affect.    He confirmed the diagnosis of PTSD.
As noted, the Veteran continues to receive mental health counseling through       VA.  At a visit in May 2015, the Veteran recounted a history of employment difficulties marked by increasing confrontations with co-workers, supervisors and management, leading him to quit a number of positions in anger.  He confirmed that after a period of unemployment, he was subsequently unable to complete vocational rehabilitation, due to an inability to adapt to the stressful demands of homework and disagreements with the professors.  He reported that since leaving the rehabilitation, he has occupied himself solely around the house.  The treatment provider noted that in this largely controlled environment the Veteran did better.  He also noted that the Veterans antidepressant medication reduced some of the Veterans irritability and anger.
At the Veterans July 2015 hearing, the Veteran relayed symptoms of intrusive thoughts throughout the day, irritability and difficulty adapting to stressful situations.  In addition to his employment as a NJ State Trooper, and an alarm installer for ADT, which both ended in fits of anger, he terminated self-employment as a repairman due to an inability to deal with clients, in particular criticism. He also confirmed that he left the community college vocational rehabilitation program as it was too stressful an environment.  He noted that his symptoms have improved slightly with the antidepressants, but that he would require medication for life.
Upon review of the record, and after resolving all doubt in the Veterans favor,   the Board finds that a rating of 70 percent is warranted for the period of the claim.  During this time, the evidence reflects symptoms including irritability, decreased impaired impulse control, and an inability to adapt to stressful circumstances, which includes receiving criticism or demands from supervisors and management.  In consideration of these symptoms along with the other symptoms noted during the course of the claim, the Board finds that the evidence shows symptomatology which more nearly approximates the criteria for a 70 percent rating during that period. 
However, the Board finds that the Veterans psychiatric symptoms were not productive of total occupational and social impairment for any distinct period      on appeal.  In this regard, throughout the appeal period, the Veteran maintained good relationships with several family members, maintained personal hygiene, and performed activities of daily living, including chores around the house.  Thus, total social impairment is not shown.  Additionally, there was no evidence of persistent hallucinations or delusions, and the evidence is not suggestive of impairment of thought process or communication.  Accordingly, the Board finds that the evidence more nearly approximates the criteria for a 70 percent rating, and that a 100 percent schedular rating is not warranted at any time during the period under review.
 
2. Entitlement to TDIU
It is the established policy of VA that all veterans who are unable to secure        and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2017). A finding of total disability is appropriate, when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow        a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017).
A TDIU may be assigned, if the schedular rating is less than total, when              the  disabled person is, in the judgment of the rating agency, unable to secure        or follow a substantially gainful occupation as a result of service-connected  disabilities, provided that if there is only one such disability it is ratable at 60   percent or more, and that if there are two or more such disabilities at least one         is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16 (a) (2017).
As discussed above, the Veteran now has a 70 percent disability rating for PTSD.  His other service connected disability is malaria, rated as noncompensable. Thus, the Veteran meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a). 
For a veteran to prevail on a TDIU claim, the record must reflect some factor     that takes the claimants case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
Consideration may be given to the veterans education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).
On his September 2010 TDIU application, the Veteran reported that he was unemployable due to PTSD.  It was noted he had only a high school education    and last worked in 2008 as a security guard.
As noted above, the Veteran receives mental health counseling through the VA.   At the May 2015 visit with Dr. J.S., recounted the Veterans employment history.  In particular, he noted that the Veterans employment and subsequent educational attainment opportunities had all terminated as a result of the Veterans inability to adapt to stressful circumstances, including the demands of homework, to accept feedback or criticism from superiors, supervisors or management, to deal with any reference to or discussion of the war in Vietnam, or Iraq/Afghanistan, or opinions different from his own.  During treatment at the VA, Dr. J.S. noted that the Veteran would require low demand employment, and that he had the fewest difficulties when home alone, engaged in completely isolative activities.  However, at the visit in May 2015 Dr. J.S. opined that the Veteran was unemployable due to his PTSD.    
The Board notes his periods of employment have decreased, the longest being his  20 year employment with the NJ State Troopers, which he quit in a fit of rage just a few years from eligibility for retirement with full benefits.  Subsequent employment included as an alarm installer for ADT, a security guard for a community college, a picture framer at an arts and crafts supply store, a janitorial custodian at a local high school, and self-employment as a general home repairman, all of which terminated when the Veteran quit due to anger or frustration with supervisors, management or clients.  As mentioned above, although he maintained employment with the state police for 20 years, the Veteran constantly sought or was transferred between trooper barracks/units due to confrontations with other officers.  The Veteran, by his self-report and that of his wife, is unable to deal with people at any level.  Although he has reported spending time with children and grandchildren he has reported few to no other leisure activities.  

Upon review of the record and after resolving all doubt in the Veterans favor,    the Board finds that the Veterans PTSD symptomatology, to include an inability to adapt to stressful situations including work and school, are sufficient to show that he is unemployable due to his service-connected PTSD.  Accordingly, entitlement to TDIU is granted.  

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Rachel Mamis, Associate Counsel 

